


Exhibit 10.19

 

[g232953lmi001.gif]

 

The Janus Capital Variable Compensation Program (the “Program”) covers all
variable compensation to be paid to employees of Janus Capital Group Inc.
(“JCG”), Janus Management Holdings Corporation, Janus Capital International
Limited, Janus Capital Asia Limited, Janus Capital Singapore Pte.  Limited, and
any future subsidiary that has one or more employee(s) (collectively, “Janus”). 
The Program does not cover variable compensation to be paid to employees of
INTECH and Perkins.

 

THE PROGRAM AT A GLANCE

 

The Program is designed to fund 100% of Janus employee variable compensation
awards from company profits.  The Program has three separate variable
compensation pools:  (i) the Janus Investments Pool, (ii) the JCG Pool, and
(iii) the ETP Pool.  Each pool will fund variable cash and long-term incentive
(“LTI”) awards to employees eligible to receive awards from that pool. 
Employees will generally be eligible to participate in one pool or the other, as
determined by JCG’s Chief Executive Officer (“CEO”).

 

1.             The Janus Investments Pool:  The Janus Investments Pool covers
employees contributing to the investment management team of Janus, such as
portfolio managers, research analysts, research associates, traders, client
portfolio managers, portfolio analytics personnel, risk personnel and the
investment team’s administrative support , and includes, for purposes of
clarification, eligible employees who are part of JCG’s Liquid Alternatives
Group.

 

2.             The JCG Pool:  The JCG Pool covers employees contributing to the
executive, distribution, administrative, and operational support of JCG and its
subsidiaries, such as non-investment team officers, core employees,
distribution/sales personnel, and any other Janus employee who is not eligible
to participate in the Janus Investments Pool.

 

3.             The ETP Pool:  The ETP Pool covers employees supporting Janus’
ETP business such as product development, distribution and administrative
support.

 

General Eligibility Criteria:  Eligibility to participate in the Program is
limited to Janus employees and does not cover employees of INTECH and Perkins;
however, certain Janus positions and/or departments may be excluded from Program
participation as determined in Janus’ discretion.  Program participation does
not guarantee that variable compensation will be paid to or earned by an
eligible employee.  To be eligible to receive awards under the Program, an
employee must be actively employed by Janus on the day that Janus pays or
otherwise distributes awards under the Program as set forth more specifically
below.

 

Employees in the following positions are not eligible to participate in the
Program and receive awards based on company and individual performance, as
determined by the Compensation Committee of the JCG Board of Directors
(“Compensation Committee”):  the Chief Compliance Officer (CCO) for Janus
Capital Management LLC, Chief Executive Officer (CEO), Chief Financial Officer
(CFO), President, and Executive Vice President and General Counsel.

 

1

--------------------------------------------------------------------------------


 

HOW THE PROGRAM WORKS FOR YOU

 

Overview.  The Program provides participants with the opportunity to earn
variable incentive compensation in addition to an employee’s base salary, sales
commissions, if any, and retirement benefits such as employer contributions to
the Janus 401(k), Profit Sharing and Employee Stock Ownership Plan.  The Program
is designed to reward Janus employees based on a combination of company, team,
and individual contributions.

 

Any award under the Program may be paid 100% in cash or in a combination of cash
and LTI awards based generally on the employee’s role within the organization
but subject to management’s discretion.  Janus generally will issue awards under
the Program on an annual basis, or more or less frequently as determined in
Janus’ discretion.

 

Cash awards are considered “earned” only on the date such awards are issued to
the employees.  Participants in the Program must be actively employed on the
date of the cash payment in order to be eligible to receive the cash award.

 

LTI awards are considered earned on the applicable vesting dates pursuant to the
terms of the LTI award agreement.  Participants in the Program must be actively
employed on the date the LTI award is granted in order to be eligible to receive
the LTI award.

 

The issuance and amount of any variable compensation award is discretionary as
described under “Awards from the Pools” section below.

 

Awards from the Pools. Amounts in the Janus Investments Pool, the JCG Pool and
the ETP Pool will be awarded as follows:

 

1.             Janus Investments Pool. Variable compensation awards to
investment portfolio managers out of, and to other employees who are eligible to
participate in, the Janus Investments Pool are discretionary.  The amount of any
award shall be determined by the individual’s Chief Investment Officer, subject
to approval by the CEO. In exercising this discretion, the applicable Chief
Investment Officer may consider, among other matters, whether specific goals,
performance criteria and/or objectives established for each eligible employee by
his or her manager or supervisor have been met.

 

2.             JCG Pool. Variable compensation awards to employees who are
eligible to participate in the JCG Pool are discretionary.  The amount of any
award shall be determined by the applicable member of senior management, subject
to approval by the CEO.  In exercising this discretion, Janus may consider,
among other matters, whether specific goals, performance criteria and/or
objectives established for each eligible employee by his or her manager or
supervisor have been met.

 

3.             ETP Pool.  Variable compensation awards to employees who are
eligible to participate in the ETP Pool are discretionary.  The amount of any
award shall be determined by the applicable member of senior management, subject
to approval by the CEO.  In exercising this discretion, Janus may consider among
other matters, whether specific

 

2

--------------------------------------------------------------------------------


 

goals, performance criteria and/or objectives established for each eligible
employee by his or her manager or supervisor have been met.

 

LTI Awards.  LTI awards, if any, made from any of the three pools may consist of
one or more of the following components:  restricted stock, stock options,
restricted stock units, performance units, phantom stock, stock appreciation
rights, Janus Capital Management LLC’s (“JCM”) equity or phantom interests,
and/or mutual fund unit awards. The type and general mix of LTI awards to be
issued each year will be approved by the Compensation Committee.  LTI awards
will be subject to a vesting schedule (typically 4 years, as determined by the
Compensation Committee), and therefore LTI compensation is not fully earned
until the applicable vesting standards are satisfied. LTI awards granted under
the Program will be made pursuant to our LTI grant procedures, as amended from
time to time.  LTI awards granted pursuant to this Program shall be valued in
accordance with Janus’ standard valuation methodology for such awards, and shall
be subject to such other terms and conditions as may be determined in the
Compensation Committee’s discretion, but in any event, in accordance with the
Company’s applicable LTI plans and related award agreements and other
documentation.

 

Other Benefits.  This Program does not supersede or replace Janus’ medical,
dental, vision, life insurance, disability or retirement programs, as such
programs may be amended or terminated by Janus from time to time in its
discretion.

 

Termination of Employment.  An eligible employee who is terminated will not be
entitled to receive or be deemed to have earned any cash payment to be made
under this Program, or any pro rata portion of same, because an employee must be
employed on the date such payment is made in order to earn the award under this
Program.  Additionally, except as otherwise set forth in the applicable LTI
award agreement or as otherwise determined by the Compensation Committee, any
portion of an LTI award that is unvested, and any rights thereunder, will be
terminated, cancelled and forfeited effective upon such termination.

 

HOW THE PROGRAM IS FUNDED

 

The Janus Investments Pool will be funded each year using a percentage of JCM’s
fully-allocated Pre-Incentive Operating Income (“PIOI”) (as determined by the
Compensation Committee).

 

The JCG Pool will be funded each year using a percentage of JCG’s consolidated
PIOI (as determined by the Compensation Committee).

 

The ETP Pool will be funded each year using a percentage of the ETP business’
PIOI (as determined by the Compensation Committee).

 

The determination of the percentages used to establish the funding level and the
aggregate amount of awards available under each pool are subject to the approval
of the Compensation Committee.  The Compensation Committee retains the
discretion to modify or terminate the Program without prior notice, although
Janus will not make any change that adversely affects any award under this
Program after it has been fully earned by a participant.

 

3

--------------------------------------------------------------------------------


 

OTHER IMPORTANT DISCLOSURES

 

Plan Administration.  All calculations and the administration of the Program
shall be conducted by Janus management, subject to oversight and, when
appropriate, approval by the Compensation Committee.  The CEO shall make the
final determination regarding the eligibility of a Janus employee to participate
in one, both or all three of the pools.  All calculations, decisions and
interpretations of the terms of the Program shall be final and binding.  No
employee shall have the individual or collective right to challenge or appeal
the calculation of the pools, issues of eligibility or the amount of any
individual share of such pool.

 

Prior Agreements/Verbal Statements.  The Program supersedes any and all prior
compensation programs, plans or arrangements for variable compensation,
including but not limited to any previous variable compensation or bonus plans
or arrangements that a Janus employee may have with Janus or any of its
subsidiaries, if any (other than pursuant to any binding contract). The terms
and conditions of the Program shall not be modified by any oral statement or
course of dealing.

 

Taxes.  Janus may withhold such Federal, state, local or foreign taxes from any
amounts payable under the Program that are required to be withheld pursuant to
any applicable law or regulation.

 

Confidentiality.  The Program and the information contained in this document are
proprietary and confidential, and Janus employees shall not disclose, provide or
furnish any term of the Program or related communications in any manner, in
whole or in part, to any third party without the prior written consent of Janus
(excluding an individual’s personal accountant or attorney).

 

No Affect on At-Will Employment.  No provision in the Program nor any other
document or statement shall: (i) modify an employee’s status as an at-will
employee; (ii) be construed to confer upon any individual the right to remain in
the employ or service of any Janus entity; (iii) interfere with Janus’ right or
authority to terminate any employee’s employment at any time, with or without
cause, with or without prior notice, procedure or formality; nor (iv) interfere
with Janus’ right or authority to increase or decrease the compensation or other
payments to any individual at any time.   No independent contractor or temporary
employee is eligible to participate in this Program.

 

4

--------------------------------------------------------------------------------
